DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 16-18, 21-34, 36 and 37 are pending, claims 1-15, 19, 20 and 35 having been cancelled and claim 37 having been withdrawn.  Applicant's response filed May 24, 2021 is acknowledged.
Claims 16-18, 21-34 and 36 will be examined on the merits.

Claim Status Identifiers
In Applicant’s claim listing, Applicant has claim 37 identified as “Currently Amended.”  Claim 37 was withdrawn in the previous Office Action dated June 23, 2020 and future claim listings should have the status of claim 37 identified as “Withdrawn.”  If Applicant wishes for the newly amended claim recitations to be examined on the merits, then Applicant should not make said amendments to a withdrawn claim.

Claim Objections
Claim 36 is objected to because of the following informalities:  claim 36 contains a typo “The method of claim 36” is understood to mean “The method of claim 30” since a claim cannot depend on itself.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25, 27-34 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "said home platform" in line 1 and “said refilling device” in the second to last line.  There is insufficient antecedent basis for these limitations in the claim.  Appropriate correction is required.
Claim 24 is rejected for depending on rejected claim 23.
Claim 25 recites the limitation "said pilot" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 25 also recites the limitation “a pilot” in line 5 and it is unclear whether “a pilot” in line 5 refers to “said pilot” in line 4.  Appropriate correction is required.
Claim 27 recites the limitation "said home platform" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 28 is rejected for depending on rejected claim 27.
Claim 29 recites the limitation "said ground companion vehicle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 30 recites the limitation "said drone" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 31 recites the limitation "said drone" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 32 recites the limitation "said drone" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 33 recites the limitation "said drone" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 34 recites the limitation "said drone" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 36 is rejected for depending on rejected claim 30.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-18, 21, 25, 26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN105799910A to Cheng (see machine translation) in view of U.S. Patent App. Pub. No. 2018/0194464 to Elder.
As to claims 16, 17 and 21, Cheng discloses a method for using an untethered, unmanned aerial vehicle for cleaning a surface of a solar panel, (see Cheng page 1) comprising the steps of: a) providing an untethered, unmanned aerial vehicle having a plurality of lift devices (see Cheng Fig. 1, ref.#7, 13,19, 26; pages 6-7), a distribution device for applying a cleaning media (see Cheng Fig. 1, ref.#5; pages 5 and 8), a sensor (see Cheng Fig. 1, ref.#30 camera; pages 7 and 9), and an onboard controller for controlling said plurality of propellers, and said distribution device (see Cheng Fig. 1, ref.#8 and Fig. 9; page 7); b) navigating said unmanned aerial vehicle to said solar panel; c) navigating said unmanned aerial vehicle through a surface cleaning path; and d) activating said distribution device to apply said cleaning media 
Cheng also discloses that the distribution device comprises an adjustable nozzle and said onboard controller is operable to adjust a spray and a direction of said adjustable nozzle, and further comprising the step of adjusting and activating the distribution device by providing instructions to adjust said spray and said direction of said adjustable nozzle via said remote controller (see Cheng Fig. 2; pages 7-9 disclosing an adjustable nozzle operable to adjust a spray and direction of the nozzle via the controller and providing instructions via the remote control based on the camera monitoring).  While Cheng discloses activating the spray nozzle to spray the cleaning media, Cheng does not explicitly disclose a pump for pumping the cleaning media or that the adjustable nozzle is operable to adjust a shape and pressure of the spray of the cleaning media.  Elder discloses a similar drone washing system wherein a pump is integrated with the cleaning tank in order to spray the cleaning solution (see Elder paragraphs [0022]-[0023]) and an adjustable nozzle to adjust the spray pattern, spray angle and flow rate of the pump (read as adjusting the pressure) (see Elder paragraphs [0029] and [0045]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a pump to spray the cleaning media and have the adjustable nozzle be operable to adjust the shape and pressure of the 
As to claim 18, as discussed in the rejection of claim 16 above, the combination of Cheng and Elder discloses providing instructions to adjust said spray and said direction of said adjustable nozzle via said remote controller (see Cheng Fig. 2; pages 7-9 disclosing an adjustable nozzle operable to adjust a spray and direction of the nozzle via the controller and providing instructions via the remote control based on the camera monitoring).
As to claim 25, the combination of Cheng and Elder discloses that the sensor comprises a camera and said communications device is operable to transmit an image captured by said camera to a display of the remote controller operated by a pilot and receive flight instructions input into said remote-controller by said pilot (see, e.g., Cheng page 9 and Elder paragraphs [0035]-[0039]).
As to claim 26, the combination of Cheng and Elder discloses that the sensor can be a digital camera for capturing images and live video (see, e.g., Cheng machine translation pages 7 and 9, Elder paragraphs [0035]-[0039]).
As to claim 30, Cheng discloses a method for using an unmanned aerial vehicle for cleaning a surface of a solar panel, (see Cheng page 1) comprising the steps of: a) providing an untethered, unmanned aerial vehicle having a plurality of lift devices (see Cheng Fig. 1, ref.#7, 13,19, 26; pages 6-7), a distribution device for applying a cleaning media (see Cheng Fig. 1, ref.#5; pages 5 and 8), an onboard controller for controlling said plurality of propellers, and said distribution device (see Cheng Fig. 1, ref.#8 and Fig. 9; page 7), a sensor for detecting objects adjacent to the unmanned aerial vehicle and providing data to said onboard controller (see Cheng Fig. 1, ref.#30 camera; pages 7 and 9), and a communications device for communicating with a remote controller and wherein said sensor comprises a digital camera oriented to observe a spray area of said distribution device and further comprising the step of transmitting a live feed of said digital camera to a display of said remote controller (see Cheng pages 7-9 
Cheng also discloses that the distribution device comprises an adjustable nozzle and said onboard controller is operable to adjust a spray and a direction of said adjustable nozzle, and further comprising the step of adjusting and activating the distribution device by providing instructions to adjust said spray and said direction of said adjustable nozzle via said remote controller (see Cheng Fig. 2; pages 7-9 disclosing an adjustable nozzle operable to adjust a spray and direction of the nozzle via the controller and providing instructions via the remote control based on the camera monitoring).  While Cheng discloses activating the spray nozzle to spray the cleaning media, Cheng does not explicitly disclose a pump for pumping the cleaning media or that the adjustable nozzle is operable to adjust a shape and pressure of the spray of the cleaning media.  Elder discloses a similar drone washing system wherein a pump is integrated with the cleaning tank in order to spray the cleaning solution (see Elder paragraphs [0022]-[0023]) and an adjustable nozzle to adjust the spray pattern, spray angle and flow rate of the pump (read as adjusting the pressure) (see Elder paragraphs [0029] and [0045]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a pump to spray the cleaning media and have the adjustable nozzle be operable to adjust the shape and pressure of the 
Cheng does not explicitly disclose a plurality of distribution devices.  Elder discloses a similar drone washing system where said drone can have one or more spray nozzles (see Elder paragraph [0029]).  It would have been obvious to one of ordinary skill in the art at the time of filing to have a plurality of nozzles as disclosed by Elder and the results would have been predictable (see Elder paragraph [0029] and see also MPEP 2144.04(VI)(B) where duplication of parts is prima facie obvious).

Claims 22-24 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN105799910A to Cheng (see machine translation) in view of U.S. Patent App. Pub. No. 2018/0194464 to Elder as applied to claims 16 and 30 above, and further in view of U.S. Patent App. Pub. No. 2017/0210470 to Pardell, U.S. Patent App. Pub. No. 2017/0197713 to Borman et al., U.S. Patent App. Pub. No. 2016/0196756 to Prakash et al., U.S. Patent App. Pub. No. 2016/0364989 to Speasl et al. and U.S. Patent App. Pub. No. 2016/0229299 to Streett.
Cheng and Elder are relied upon as discussed above with respect to the rejection of claim 16.
As to claim 22, the combination of Cheng and Elder does not explicitly disclose providing a home platform having a refilling device and a charging device.  Use of home platforms with a refilling and recharging station is known in the art (see Pardell paragraphs [0021]-[0022] and [0074]-[0093] or Borman paragraph [0057]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use docking stations as disclosed by Pardell or Borman and the results would have been predictable, including ease of refilling and recharging drones.
The combination of Cheng, Elder, Pardell and Borman does not explicitly disclose that the home platform is a mobile home platform operable to be transported to a site of said solar panel.  Use of mobile home platforms to transport drones is known in the art and does not provide patentable 
The combination of Cheng, Elder, Pardell, Borman, Prakash, Speasl and Streett discloses that the drone controller is further operable to determine a GPS position of the home platform, and an overall flight path of said drone comprises navigation from said home platform to said surface, through said surface cleaning path and back to said home platform (see, e.g., Elder paragraph [0042] and Pardell paragraphs [0100]-[0108], [0145]-[0148] and Prakash Abstract, paragraphs [0038], [0071]).  It would have been obvious to one of ordinary skill in the art at the time of filing to have the drone controller operable to determine a GPS position of the home platform, overall cleaning path and back to the home platform in order to automate the process as is known in the art (see MPEP 2144.04(III) where automating a manual activity is prima facie obvious).
As to claims 23 and 27-29, the combination of Cheng and Elder does not explicitly disclose providing a home platform that is integral to a transport vehicle and comprises a docking mechanism for securing said UAV to said home platform while said UAV is docked thereon, said docking mechanism being activated by a docking sensor wherein said onboard tank is aligned with, connected to, and refilled, if necessary, via a refilling device while said UAV is engaged with said docking mechanism.  Use of home platforms with a refilling and recharging station is known in the art (see Pardell paragraphs [0021]-[0022] and [0074]-[0093] or Borman paragraph [0057]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use docking stations as disclosed by Pardell and Borman and the results would have been predictable, including ease of refilling and recharging drones.  Pardell 
The combination of Cheng, Elder, Pardell and Borman does not explicitly disclose that the home platform is a mobile home platform operable to be transported to a site of said solar panel.  Use of mobile home platforms to transport drones is known in the art and does not provide patentable significance (see, e.g., Prakash Abstract; Speasl Fig. 4A and paragraphs [0007]-[0008], [0041], [0045], [0059], [0094]; Streett Fig. 4 and paragraphs [0023] and [0029]).  It would have been obvious to one of ordinary skill in the art at the time of filing to have the home platform be a mobile home platform as is known in the art as disclosed by Prakash, Speasl and Street in order to improve distances carried by the battery and improve size of payload (cleaning solution) and allow operation over a longer period of time and distances (see Prakash paragraph [0002]; Speasl paragraph [0048]; and Streett paragraph [0029]).  
Regarding claim 23, the combination of Cheng, Elder, Pardell, Borman, Prakash, Speasl and Streett discloses that the dock is on the vehicle (read as integral to a transport vehicle) or can be coupled to the vehicle (see Prakash paragraph [0035]; Speasl Fig. 4A; Street Fig. 4, paragraph [0023], [0025]) (see also MPEP 2144.04(V)(B) where making parts integral is prima facie obvious).  Regarding claim 27, the combination of Cheng, Elder, Pardell, Borman, Prakash, Speasl and Streett discloses that the dock can be on a motorized ground companion vehicle (see Prakash paragraph [0035]; Speasl Fig. 4A; Street Fig. 4, paragraph [0023], [0025]) (see also MPEP 2144.04(V)(B) where making parts integral is prima facie obvious).  Said vehicle is fully capable of being used to follow a ground path which approximates the flight path of the unmanned aerial vehicle. Regarding claim 28, the combination of Cheng, Elder, Pardell, Borman, Prakash, Speasl and Streett discloses that the ground companion vehicle 
As to claim 24, navigating said aerial robot to the docking station when the onboard tank becomes substantially empty or the battery reaches a minimum threshold of power is well within the skill of one of ordinary skill in the art (see, e.g., Pardell paragraph [0096]).

Claims 31, 33 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN105799910A to Cheng (see machine translation) in view of U.S. Patent App. Pub. No. 2018/0194464 to Elder as applied to claim 30 above, and further in view of U.S. Patent App. Pub. No. 2017/0210470 to Pardell.
Cheng and Elder are relied upon as discussed above with respect to the rejection of claim 30.
As to claim 31, the combination of Cheng and Elder does not explicitly disclose that said onboard controller is operable to control said at least one lift device such that said drone remains substantially level while said cleaning media is applied to said surface.  Pardell discloses a similar drone washing method wherein the controller is fully capable of operating to control said at least one lift device such that said drone remains substantially level while said cleaning media is applied to said surface (see, e.g., Pardell paragraphs [0103]-[0105]).  It would have been obvious to one of ordinary skill in the art at the time of filing to have the controller be fully capable of operating to control said at least one lift device such that said drone remains substantially level while said cleaning media is applied to said surface as is known in the art and the results would have been predictable (drone washing of a surface).
As to claim 33, Cheng discloses that the provided drone has a camera and GPS positioning device (see Cheng Abstract).  While Cheng does not explicitly disclose that the controller is operable to determine positioning data regarding a surface cleaning path, said positioning date being based on a scan of a shape and size of said surface via said sensor, and a GPS position of said surface, said drone comprises a memory operable to store said positioning data and said onboard controller being operable to automatically navigate said drone through said surface cleaning path for subsequent cleanings of said surface, both Elder and Pardell disclose that it is known in the art to use onboard cameras and controllers to determine and store surface cleaning paths to automatically navigate the drone through said surface cleaning path for subsequent cleanings (see Elder paragraph [0035]-[0037], [0040]-[0042] and Pardell paragraphs [0100]-[0108], [0145]-[0148]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the automatic cleaning path determination and storing as disclosed by Elder and/or Pardell in order to automate the process as is known in the art (see MPEP 2144.04(III) where automating a manual activity is prima facie obvious).
As to claim 36, Pardell discloses that it is known in the art the need to clean solar farms (see Pardell paragraph [0007]) and it would have been obvious to one of ordinary skill in the art at the time of filing to use the method disclosed by the combination of Cheng and Elder on solar panels at a solar farm and the results would have been predictable (cleaning of solar panels using drones).

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN105799910A to Cheng (see machine translation) in view of U.S. Patent App. Pub. No. 2018/0194464 to Elder as applied to claim 30 above, and further in view of U.S. Patent App. Pub. No. 2016/0139595 to Yang et al.
Cheng and Elder are relied upon as discussed above with respect to the rejection of claim 30.
As to claim 32, the combination of Cheng and Elder does not explicitly disclose that the lift device comprises a barrier operable to prevent injury to people, damage to property and loss of lift for the drone.  Use of barriers on lift devices of drones is well known in the art and does not provide patentable significance (see, e.g., Yang paragraphs [0199]-[0200]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a propeller guard as disclosed by Yang in order to prevent injury).

Claims 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN105799910A to Cheng (see machine translation) in view of U.S. Patent App. Pub. No. 2018/0194464 to Elder and U.S. Patent App. Pub. No. 2017/0210470 to Pardell as applied to claim 33 above, and further in view of U.S. Patent App. Pub. No. 2016/0196756 to Prakash et al.
Cheng, Elder and Pardell are relied upon as discussed above with respect to the rejection of claim 33.
As to claim 34, the combination of Cheng and Elder does not explicitly disclose providing a home platform, and wherein said onboard controller is further operable to determine GPS position of the home platform and an overall flight path of said drone comprises navigation from said home platform to said surface, through said surface cleaning path, and back to said home platform.  Use of home platforms with drones is known in the art (see Pardell paragraphs [0021]-[0022] and [0074]-[0093]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use docking stations as disclosed by Pardell and the results would have been predictable, including ease of refilling and recharging drones.
The combination of Cheng, Elder and Pardell discloses that the drone controller is further operable to determine a GPS position of the home platform, and an overall flight path of said drone comprises navigation from said home platform to said surface, through said surface cleaning path and .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As discussed in the rejections above, regarding the newly added claim limitations regarding an adjustable nozzle operable to adjust a shape, pressure and direction of a spray of said cleaning media, Cheng discloses that the distribution device comprises an adjustable nozzle and said onboard controller is operable to adjust a spray and a direction of said adjustable nozzle, and further comprising the step of adjusting and activating the distribution device by providing instructions to adjust said spray and said direction of said adjustable nozzle via said remote controller (see Cheng Fig. 2; pages 7-9 disclosing an adjustable nozzle operable to adjust a spray and direction of the nozzle via the controller and providing instructions via the remote control based on the camera monitoring).  While Cheng discloses activating the spray nozzle to spray the cleaning media, Cheng does not explicitly disclose that the adjustable nozzle is operable to adjust a shape and pressure of the spray of the cleaning media.  Elder discloses a similar drone washing system with an adjustable nozzle to adjust the spray pattern, spray angle and flow rate of the pump (read as adjusting the pressure) (see Elder paragraphs [0029] and [0045]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a pump to spray the cleaning media and have the adjustable nozzle 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOUGLAS LEE/Primary Examiner, Art Unit 1714